FILED
                            FOR PUBLICATION                      AUG 08 2014

                                                             MOLLY C. DWYER, CLERK
                 UNITED STATES COURT OF APPEALS                U.S. COURT OF APPEALS



                         FOR THE NINTH CIRCUIT


SABRINA LAGUNA, an individual;           No. 12-55479
CARLOS ACEVEDO, an individual;
TERESA SALAS, an individual; ROES 3-     D.C. No. 3:09-cv-02131-JM-BGS
50, on behalf of themselves and in a     Southern District of California,
representative capacity for all others   San Diego
similarly situated,

           Plaintiffs - Appellees,       ORDER

AMRIT SINGH,

           Objector - Appellant,

 v.

COVERALL NORTH AMERICA, INC., a
Delaware corporation; ALLIED CAPITAL
CORPORATION, a Maryland corporation;
ARES CAPITAL CORPORATION, a
Maryland corporation; CNA HOLDING
CORPORATION, a Delaware corporation;
TED ELLIOTT, an individual; DOES, 5-
50, inclusive,

           Defendants - Appellees.
Before: GOULD and BYBEE, Circuit Judges, and CHEN, District Judge.*

      One or more members of this court has interest in calling for sua sponte en

banc review of the three-judge panel opinion in this case, filed on June 3, 2014.

Plaintiffs-Appellees and Defendants-Appellees are each ordered to file a response

to the Petition for Rehearing En Banc that was filed and subsequently withdrawn

by Objector-Appellant Singh. The responses should set forth their positions on

whether the case should be reheard en banc, and include whether the settlement

agreement makes this case moot and whether the prior panel opinion should be

vacated. The responses of the parties shall be filed within 21 days of the filing of

this order. Fifty copies should be filed. After both such responses are received by

the court, any member of this court will have 7 days in which to make a sua sponte

en banc call.

      Any person or entity wishing to file a brief as an amicus curiae in response

to this order is granted leave to do so pursuant to Fed. R. App. P. 29(a).

      Plaintiffs-Appellees, Defendants-Appellees, and Objector-Appellant are

further ordered to file with this court a copy of the settlement agreement referenced

in Objector-Appellant’s Notice of Withdrawal of Petition for Rehearing En Banc,

Waiver of Right to Seek Further Review, and Stipulation Regarding Finality of


       *
             The Honorable Edward M. Chen, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.
Court’s Ruling. To the extent, if any, that the written settlement agreement does

not reflect the full understanding of the settling parties, the parties shall separately

set forth any additional terms or understandings that are not reflected in the written

agreement. The settlement agreement and any additional statement may be filed

under seal if confidential. The settlement agreement and any additional statement

shall be filed at or before the time that Plaintiffs-Appellees and Defendants-

Appellees file their responses.

      The Joint Request for Expedited Issuance of Mandate is DENIED.